Wade, O. J.
1. The various exceptions to the charge of the court, on account of alleged inaccuracies in presenting the issues raised by the evidence, are without substantial merit; nor is a reversal required by *389any of the remaining grounds of the amendment to the motion for a new trial.
Decided December 12, 1917.
Action for damages; from Dade superior court — Judge'Fite. November 27, 1916.
Payne & Hale, for plaintiff in error. B. T. Brock, contra.
2. There was no demurrer, and this court can not.say as a matter of law that the alleged; damages were too remote to authorize a recovery, or that the evidence adduced at the trial did not reasonably support the deduction, under the ruling in Stoner v. Patten, 132 Ga. 178, 63 S. E. 897) ; that said damages resulted directly from the acts and conduct of the defendant; ''and the trial judge having approved the verdict, his judgment in overruling the motion for a new trial is

Affirmed.


Jenkins and Luke, JJ., concur.